 

Case 1:20-cr-00343-GBD Document 26 Filed.Q8/25/20_ Page 1 of 1

 

 

 

 

 

 

 

 

|) USDC Spy
| DOCUMENT
HL SOTRONICALLY EF
UNITED STATES DISTRICT COURT po’ PSONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK care eR
wn ene ee ee ee ee eee eee eee x AAPE PTF TAUG 25. _.
UNITED STATES OF AMERICA,
-against- : ORDER
MELIKE MCCRIMMON, 20 Crim. 343 (GBD)
Defendant. :
see wee eww ew eee we ee ee ew ee eee ee Ke x

GEORGE B. DANIELS, United States District Judge:

Defendant’s request for a bail hearing is GRANTED, and shall occur on September 9, 2020
at 9:00 am as a videoconference. Defendant’s request that this Court require his ex-wife to testify
at the bail hearing is DENIED.

Trial is hereby scheduled to begin on December 2, 2020 at 9:45 am.

Dated: New York, New York

August 25, 2020
SO ORDERED.

Ves ray, B “D mre
GEORGE 8. DANIELS
United States District Judge

 

 

 
